Case 2:19-cv-07934-DMG-SS Document 14-5 Filed 04/23/20 Page 1 of 6 Page ID #:158



1    Lee M. Weinberg (Cal. SBN 131567)
2    lee@weinberg-gonser.com
     Shanen R. Prout, of counsel (Cal. SBN 236137)
3    shanen@weinberg-gonser.com
4    Bryan B. Bitzer (Cal. SBN 324301)
     bryan@weinberg-gonser.com
5    WEINBERG GONSER LLP
6    10866 Wilshire Blvd., Suite 1650
     Los Angeles, CA 90024
7    Phone: (424) 239-2850
8
     Attorneys for Plaintiff ARYA TOUFANIAN
9
10                           UNITED STATES DISTRICT COURT

11
                CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION

12
     ARYA TOUFANIAN, an individual,                 Case No.: 2:19-cv-07934-DMG-SS
13

14         Plaintiff,                               Assigned to the Hon. Dolly M. Gee
                                                    Courtroom 8C
15         v.
16                                                  DECLARATION OF ARYA
   KYLE OREFFICE, an individual; GIVE               TOUFANIAN IN SUPPORT OF
17 BACK MEDIA, LLC, a Georgia limited               PLAINTIFF’S EX PARTE
18 liability company; and DOES 1-10,                APPLICATION FOR ORDER
                                                    AUTHORIZING SERVICE OF
19                                                  PROCESS ON DEFENDANTS BY
           Defendants.
20                                                  PUBLICATION AND MAIL, AND
                                                    REQUEST FOR ENLARGEMENT OF
21                                                  TIME TO EFFECT SERVICE
22
                                                    Case filed: September 12, 2019
23                                                  Trial: none set
24

25

26
           I, Arya Toufanian, declare as follows:

27
           1.     I am over the age of 18. I am the plaintiff in the above-captioned action.

28
     I have personal knowledge of the matters stated herein. If called as a witness I could
                                           -1-
                              DECLARATION OF ARYA TOUFANIAN
Case 2:19-cv-07934-DMG-SS Document 14-5 Filed 04/23/20 Page 2 of 6 Page ID #:159



1
     and would testify competently about those matters. I submit this declaration in
2
     connection with my Ex Parte Application for Order Authorizing Service of Process on
3
     the Defendants by Publication and Mail.
4
           2.       I am familiar with a person named Kyle Oreffice because of his website
5
     and his activity on social media platforms such as Instagram. From a search of the
6
     Internet and his social media presence, I am informed and believe that Mr. Oreffice is
7
     the owner and/or founder of a company called Give Back Media, LLC. From a search
8
     of the Internet and his social media presence, I am also informed and believe that Mr.
9
     Oreffice owns and operates the website at www.quantumstocktrading.com.
10
           3.       During September 2019, my social contact Michael Kassegne informed
11
     me that Mr. Oreffice had written him through Instagram stating that he was aware of
12
     the current lawsuit and that Mr. Oreffice was trying to avoid being served with
13
     process so that he can “cost [me] money.” Attached hereto as Exhibit A is a true
14
     copy of the relevant Instagram messages that Mr. Kassegne exchanged with Mr.
15
     Oreffice. Mr. Kassegne provided a copy of this exchange to me through Instagram.
16
           4.       Mr. Kassegne informed me that he is connected with Mr. Oreffice on
17
     Instagram. I am informed and believe Mr. Oreffice’s Instagram handle (account
18
     name) is “kyleoreffice.” I do not have any information that leads me to believe
19
     anyone else is in control of that account or sending or receiving messages through it.
20
     Attached hereto as Exhibit B is a true copy of a screenshot of the “kyleoreffice”
21
     Instagram homepage. I was able to access that page on the date I signed this
22
     declaration.
23
           I declare under the penalty of perjury of the laws of the United States of
24
     America that the foregoing is true and correct.
25

26
     Dated: March 31, 2020                         _______
27
     _______________________
28                                                           Arya Toufanian
                                            -2-
                               DECLARATION OF ARYA TOUFANIAN
Case 2:19-cv-07934-DMG-SS Document 14-5 Filed 04/23/20 Page 3 of 6 Page ID #:160




                            EXHIBIT “A”
               Case 2:19-cv-07934-DMG-SS Document 14-5 Filed 04/23/20 Page 4 of 6 Page ID #:161



    3:58


<           kyleoreffice                                                                          p

           but my lawyers told me if i evade
           his process server I can cost him
           money by having to serve me
           again and again so that's what
           i've been doing lol



                  What's that other dudes number


                                                                        I'll send him stuff


           yeah that might be more wise




           and also @taylorlorenz is the
           reporter. you can DM her and i'll
           see if i can just give you her# too


                                                                                                      Cool
Case 2:19-cv-07934-DMG-SS Document 14-5 Filed 04/23/20 Page 5 of 6 Page ID #:162




                             EXHIBIT “B”
3/31/2020Case                          Kyle Oreffice (@kyleoreffice)
                 2:19-cv-07934-DMG-SS Document        14-5 Filed     • Instagram
                                                                         04/23/20photos Page
                                                                                        and videos
                                                                                                6 of 6 Page ID #:163

                                                            Search    Search                         Log In     Sign Up




                         kyleoreffice                      Follow

                         89 posts               2,329 followers            639 following

                            Kyle Oreffice
                            🎥 Creator of Give Back Films
                            📈 Helping business owners scale their ventures through the power of digital media




                                                             This Account is Private

                                                           Already follow kyleoreffice?
                                                                     Log in
                                                       to see their photos and videos.




og In to Instagram                       ABOUT      HELP     PRESS   API    JOBS   PRIVACY   TERMS

og in to see photos and videos from friends andTOP
                                  LOCATIONS     discover other accounts
                                                   ACCOUNTS     HASHTAGSyou'll love.
                                                                            LANGUAGE

                                                      © 2020 INSTAGRAM FROM FACEBOOK

https://www.instagram.com/kyleoreffice/?hl=en                                                                             1/1
